Citation Nr: 1516291	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO. 13-00 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to an initial compensable rating for left ear hearing loss.

4. Entitlement to service connection for bilateral shoulder arthritis.

5. Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of January 2011 and March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO). The Veteran disagreed with the disposition of six of the issues in these decisions. Of these, he withdrew his appeal of an increased rating for a cervical spine disorder in April 2014. Thus, only five issues remain on appeal.

The issues pertaining to service connection for bilateral shoulder arthritis and whether the Veteran's application to reopen a previously denied claim of service connection for a low back disorder are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have right ear hearing loss for VA purposes.

2. Service caused the Veteran's tinnitus.

3. The Veteran has Level I hearing loss in his left ear. 





CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for right ear hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2014). 

2. The criteria for entitlement to service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2014). 

3. The criteria for an initial compensable disability evaluation for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in July 20098. The letter advised the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence. The letter provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and a January 2010 VA examination report. The examination was adequate because it was based on a clinical review, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. The examiner also explained her opinion. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

Additionally, the Compensation and Pension (C&P) hearing examination worksheets were revised to include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities. See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans, Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2014). In addition to dictating objective test results, the Court has held that a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Here, the examination report included questions regarding the impact of the Veteran's hearing problems on his occupation and daily life. Thus, it complies with Martinak.

This appeal arises, in part, from disagreement with an initial evaluation following the grant of service connection. Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 



Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105. Goodwin v. Peake, 22 Vet. App. 128 (2008). Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements. Id.  There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeal. 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2014). 

Service Connection - In General

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) ((quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

Right Ear Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2014).

VA examined the Veteran in January 2010. The results of the audiometric testing (with corresponding decibel loss) conducted at this examination were:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
10
10
5
10
25
Left Ear
15
15
10
35
65

Additionally, the Veteran had Maryland CNC speech recognition scores of 96 percent (right ear) and 92 percent (left ear). 

The Veteran has service connection for left ear hearing loss for which he is seeking an initial compensable rating. That is discussed below. For the right ear, the test results show that (1) the auditory threshold in none of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz was 40 decibels or greater; (2) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz were not 26 or greater; and (3) the speech recognition score using the Maryland CNC Test was greater than 94 percent. Therefore, the Veteran does not have right ear hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385 and the first prong of a service connection claim - a current disability is absent. His claim must be denied.



Tinnitus

The Veteran has tinnitus. Additionally, pursuant to 38 U.S.C.A. § 1154(a), the  April 2010 VA examiner's opinion that the Veteran's military occupational specialty "as a cook would likely contribute to acoustic trauma" is probative. The Veteran also served as a cook in a combat zone and would therefore have been subject to the then-combat area practice of delivering meals to active fire support based. Thus, he has satisfied the first two prongs of a service-connection claim. 

The examiner found the Veteran's tinnitus was less likely as not caused by military service because it was "very infrequent." 

Notwithstanding this negative opinion, tinnitus may be supported by evidence of a continuity of symptomatology after service. The undersigned finds the Veteran to be credible in his reports of tinnitus from active service forward based on the nature of tinnitus and review of the claims file. Indeed, tinnitus is a disorder for which a layperson is uniquely suited to state the nature of the symptoms and at what point in time the symptoms began; it is generally not susceptible to corroboration by objective medical examination. Thus, credible lay testimony is in some respects of unique importance in a claim for service connection for tinnitus. See, e.g., Charles v. Principi, 16 Vet. App. 370 (2002). Affording the benefit of the doubt in favor of the Veteran, the Board finds that it is at least as likely as not that the Veteran has tinnitus that began during active service, and service connection is granted.

Compensable Rating for Left Ear Hearing Loss

At the Veteran's January 2010 VA audiological examination, the results of which are discussed above, the average puretone threshold for the frequencies 1000 - 4000 Hertz of his left ear was 31.25 decibels. Speech audiometry revealed speech recognition ability of 92 percent in the left ear. The audiologist noted that the Veteran's disability caused him difficulty "hearing conversations." This was a description of the effect of his disability on his daily activities. 38 C.F.R. § 4.10. See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007). 

Applying the results of the January 2010 examination to Table VI of the VA regulations yields a Roman numeral value of I bilaterally. Applying these values to Table VII, the Veteran's left ear hearing loss warrants a noncompensable evaluation. 38 C.F.R. § 4.85, 4.86. 

As the Veteran's hearing loss, when calculated using Table VII, does not warrant a compensable disability evaluation, his claim is denied. The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. The Veteran's hearing loss has not met the requirements for a higher rating at any time since the effective date of his award, so the Board may not stage his rating. Fenderson, 12 Vet. App. at 125-26. 

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case. 38 C.F.R. § 3.321(b)(1) (2014). The Veteran has not presented any evidence that his bilateral hearing loss results in a unique disability that is not addressed by the rating criteria. The Veteran's bilateral hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria of which is found by the Board to specifically contemplate the Veteran's level of disability and symptomatology. As noted above, the Veteran's left ear hearing loss is manifested by, at worst, a Level I hearing loss. When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the disability rating for bilateral hearing loss. A rating in excess of the currently assigned rating is provided for certain manifestations of hearing loss, but the medical evidence reflects that those manifestations are not present in this case. The criteria for a noncompensable rating for the Veteran's left ear hearing loss more than reasonably describe his disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate. Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation. See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996). 




ORDER

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is granted.

An initial compensable rating for left ear hearing loss is denied.


REMAND

The Veteran submitted medical nexus statements in January 2014 regarding his now-withdrawn cervical disorder claim. While the cervical disorder claim is no longer on appellate review the nexus statements suggest the underlying medical records may be relevant in evaluating the claims of service connection for bilateral shoulder arthritis and a low back disorder. Therefore, remand is warranted to obtain these records.

Also, the Veteran's December 2011 Notice of Disagreement expressly included disagreement with the denial of service connection for a low back disorder. The RO did not issue a Statement of the Case on this issue, so it should do so on remand.

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records. The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file. The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder. If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

In particular, arrange to obtain:

(a) all VA treatment records since the Veteran's discharge. His January 2014 submission included VA treatment records from Minnesota from 1972-1976. The claims file also reveals treatment from the Ann Arbor VA system. Ask the Veteran to identify the VA facilities where he was treated since discharge and the dates of treatment. Then attempt to obtain these records. 

(b) all treatment records from Clarkston Medical Group, as described in the Veteran's January 2014 submission.

2. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim on appeal. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


